PER CURIAM:
Roman Tiffer appeals the district court’s order dismissing his civil action seeking reversal of a state court judgment. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Tiffer’s informal briefs do not challenge the basis for the district court’s disposition, Tiffer has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.